Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“personal communication device for maneuvering a vehicle” claims 1, 7, and 14.
“vehicle controller of the vehicle for maneuvering the trailer” claim 6

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 7, and 14, Applicant recites “determining a motion of a personal communication device for maneuvering a vehicle”.  It is unclear if the Applicant is seeking to invoke 35 U.S.C. § 112 (f) regarding a device integral to the claims or the determination of motion for maneuvering a vehicle.  This claim language renders the pending claims indefinite as the scope for which the Applicant seeks patent protection is unclear.  This claim language has been accorded the interpretation presented within the instant Office Action.
As per claims 3, 10, and 18, Applicant recites “wherein motion of the vehicle simulates one of the first gesture command or a second gesture command”.  It is unclear if the Applicant is claiming that the motion of a vehicle as detected has a characteristic similar to known gesture commands or if there is if the vehicle computing components simulate the gestures prior to undertaking them.  Additionally, it is unclear if this claim language, interpreted in the first manner, is meant to indicate that the motion provides an additive motion equal to the first or second gesture commands already applied.  Accordingly, these claims are rejected as indefinite.
As per claim 6, Applicant recites “providing a remote-control command signal to a vehicle controller of the vehicle for maneuvering the trailer”.  It is unclear if the Applicant is seeking to invoke 35 U.S.C. § 112 (f) regarding a device integral to the claim or the provision of a signal for maneuvering a vehicle.  This claim language renders the pending claims indefinite as the scope for which the Applicant seeks patent protection is unclear.  This claim language has been accorded the interpretation presented within the instant Office Action.
As per claim 6, Applicant recites “for maneuvering the vehicle based on the first gesture command”.  It is not clear if the maneuvering is being performed on the gesture command or the gesture command after motion interference has been eliminated. 
As per claims 7 and 14,  Applicant recites “for maneuvering a vehicle and/or a trailer attached to the vehicle” which includes a number of interpretations inclusive of one considerate of the independent maneuvering of a trailer attached to the vehicle without maneuvering the vehicle.  As recited, the scope of the this claim language is indefinite.  
Claims 2-6, 8-13, and 15-20 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.

Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03.  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2021/0255627). 
As per claim 1, Snyder teaches a method comprising: 

determining a motion of a personal communication device for maneuvering a vehicle, wherein the personal communication device is located on the vehicle; (50, Fig. 1, [0038] “The sensor module 106 may transmit signals to the controller 102 indicating a detected condition, event, and/or user input.  The sensory module 106 may include various sensors for detecting conditions, events, and/or user inputs.”  “[E]xamples of sensors that may be part of the sensor module 106 include [] three-axis sensors [] navigational sensors, position sensors []” “The sensor module 106 may be located anywhere relative to the marine vessel, such as [] within a mobile media device 50” and [0066] “the sensor module 106 may be built-in to the user’s mobile media device 50 (e.g., phone, tablet, laptop)”, See Fig. 1- user is located on the vehicle)

determining a motion of the vehicle ([0098] “the system may include one or more sensors, such as three-axis sensors (e.g., 3D accelerometer, gyroscope, gimbal, compass, altimeter), for detecting the movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel in three-dimensional space with respect to the Earth based on gravity, etc.”); and 

maneuvering, based on eliminating a motion interference caused by the motion of the vehicle upon the motion of the personal communication device, the vehicle ([0098] “the system 100 may filter out unintended motion detected by the sensor module 106.” “This motion of the marine vessel 10 may cause corresponding motion of the user, which may be detected as a change in orientation by the sensor module 106.  In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user” [0034] “a user input assembly (e.g., mobile media device 50) for accepting user actions, and/or one or more marine devices (e.g., propulsion system 110 used for propulsion and /or steering, sonar system 120” [0078] “the system 100 of the controller 102 and sensor module 106 may control any marine device 104.  [] In some embodiments, steering of the marine vessel 10 via the trolling motor assembly 20 and/or propulsion system 110 may be accomplished using the orientation sensor of the sensor module” See Also, claim 17 “determine desired action is no action based on the identified one or more gestures being unintended commands”, Also See generally [0071]).  

Although Snyder does not explicitly disclose the above elements in a single embodiment, it would have been obvious for one of ordinary skill in the art to combine prior art elements according to known methods yielding predictable results including prevent unwanted control commands from a personal device from imperiling a vehicle.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2021/0255627) as applied to claim 1 above (“Snyder”), and further in view of Herzog (US 2018/0299885).


As per claim 2, Snyder teaches the method of claim 1, Snyder teaches the individual located in the vehicle (Fig. 1- person illustrated holding “mobile media device 50” [0034] within vehicle 10) applies commands for the orientation or movement of the vehicle ([0034] “a user input assembly (e.g., mobile media device 50)).  Snyder does not explicitly disclose that the motion of the personal communication device is a first gesture command for maneuvering a trailer attached to the vehicle, the first gesture command applied to the personal communication device by an individual who is located in the vehicle.  However, in a related invention, Herzog teaches the motion of the personal communication device ([0015] “control device 16 may be a tablet or other mobile device”) is a first gesture command for maneuvering a trailer attached to the vehicle ([0022] “Accelerometer readings available on the smart device 16 are measured and sent to the ECU [] as part of a steering input signal 26D.” “The desired vehicle action 28 is movement of the trailer 11 in a certain direction and a certain amount”.  It would have been obvious to modify Snyder with the adaption of vehicular noise filtering to a remote controlled vehicle trailer combination in order to ensure that a user that is remotely controlling a vehicle trailer combination may not have her gestures misinterpreted due to measurable deviations from her intentions due to the motion of the vehicle trailer combination.

As per claim 3, Snyder teaches the method of claim 2, wherein the motion of the vehicle simulates one of the first gesture command or a second gesture command applied to the personal communication device ([0098] “In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user.”)  

As per claim 24 Snyder teaches the method of claim 2, wherein the motion of the vehicle comprises a tilting of a chassis of the vehicle ([0098] “the system may include one or more sensors [] for detecting movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel” – chassis is interpreted as the fixed hull of the marine vessel), a tilting of a part in the vehicle ([0098] “the system may include one or more sensors [] for detecting movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel”), a vibration in the vehicle ([0129] “vibration sensor (e.g., accelerometer, microphone, seismometer”), and/or a change in speed of the vehicle ([0098] “the system may include one or more sensors [] for detecting movement [] of the marine vessel”).  

As per claim 5, Snyder teaches the method of claim 2, wherein determining the motion of the vehicle comprises receiving a sensor signal from a sensor mounted on the vehicle ([0098] “The marine vessel 10 may be equipped with one or more motion sensors for detecting the movement and/or orientation of the marine vessel 10 in the body of water 11 relative to the Earth, such as may be caused by waves, wind, propulsion, weight-shifting, etc.” See also, [0071] “the system 100 may include one or more motion sensors (which may be part of the sensor module) for detecting movement and/or orientation of the marine vessel)” 40, Fig. 1, [0006] “onboard human-computer interface (multi-functional display (MFD))” and [0038] “The sensor module 106 may be located anywhere relative to the marine vessel, such as within an MFD, mounted separately to the marine vessel”), and wherein eliminating the motion interference comprises one of subtracting a first angular deviation from a second angular deviation or adding the first angular deviation to the second angular deviation, the first angular deviation based on the sensor signal and the second angular deviation based on the personal communication device ([0098] “detecting the movement and/or orientation (e.g., rotational position[] angle)”  “in order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user.”  Although the mathematical operations of subtraction or addition are not explicitly disclosed by Snyder, the utilization of operations were implicit to one having ordinary skill in the art reviewing the reference or would have been considered well-known as means for removing untended influence of measured data from other data.)  

As per claim 6, Snyder teaches the method of claim 5, further comprising: providing a remote-control command signal to a vehicle controller ([0141] “The communication interface 430 may be configured to enable connections to external systems (e.g., an external network 402 or one or more remote controls, such as a handheld remote control, MFD, foot pedal, or other remote computing device).”) of the vehicle for maneuvering the vehicle based on the first gesture command ([0093] “The controller 102 may be configured to receive one or more user inputs via the sensor module 106. The user inputs may include a desired operating speed, for example. In response, the controller 102 may send a command signal to the propulsion system 110 to operate at a desired speed.” Also [0040] “the controller 102 may transmit a request signal to the sensor module 106, and in response, the sensor module 106 may transmit a reply signal [] to the controller 102.” And [0041] “the controller 102 may transmit a control signal to the marine device 104 indicating how the marine device 104 should operate and/or what actions the marine device 104 should take.).  

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2021/0255627) in view of Herzog (US 2018/0299885).

As per claim 7, Snyder teaches a method comprising: 
determining a motion of a personal communication device for maneuvering a vehicle (50, Fig. 1, [0038] “The sensor module 106 may transmit signals to the controller 102 indicating a detected condition, event, and/or user input.  The sensory module 106 may include various sensors for detecting conditions, events, and/or user inputs.”  “[E]xamples of sensors that may be part of the sensor module 106 include [] three-axis sensors [] navigational sensors, position sensors []” “The sensor module 106 may be located anywhere relative to the marine vessel, such as [] within a mobile media device 50” and [0066] “the sensor module 106 may be built-in to the user’s mobile media device 50 (e.g., phone, tablet, laptop)”])

eliminating a motion interference caused by a motion of the vehicle upon the motion of the personal communication device ([0098] “the system 100 may filter out unintended motion detected by the sensor module 106.” “This motion of the marine vessel 10 may cause corresponding motion of the user, which may be detected as a change in orientation by the sensor module 106.  In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user” [0034] “a user input assembly (e.g., mobile media device 50) for accepting user actions, and/or one or more marine devices (e.g., propulsion system 110 used for propulsion and /or steering, sonar system 120” [0078] “the system 100 of the controller 102 and sensor module 106 may control any marine device 104.  [] In some embodiments, steering of the marine vessel 10 via the trolling motor assembly 20 and/or propulsion system 110 may be accomplished using the orientation sensor of the sensor module” See Also, claim 17 “determine desired action is no action based on the identified one or more gestures being unintended commands”, Also See generally [0071]); 

and maneuvering, in response to the motion of the personal communication device and based on eliminating the motion interference, the vehicle ([0098] “the system 100 may filter out unintended motion detected by the sensor module 106.” “This motion of the marine vessel 10 may cause corresponding motion of the user, which may be detected as a change in orientation by the sensor module 106.  In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user” [0034] “a user input assembly (e.g., mobile media device 50) for accepting user actions, and/or one or more marine devices (e.g., propulsion system 110 used for propulsion and /or steering, sonar system 120” [0078] “the system 100 of the controller 102 and sensor module 106 may control any marine device 104.  [] In some embodiments, steering of the marine vessel 10 via the trolling motor assembly 20 and/or propulsion system 110 may be accomplished using the orientation sensor of the sensor module” See Also, claim 17 “determine desired action is no action based on the identified one or more gestures being unintended commands”, Also See generally [0071]).  

Snyder does not explicitly disclose that the device is for maneuvering a vehicle and a trailer attached to the vehicle or a trailer attached to the vehicle.  However, in a related invention, Herzog teaches the motion of the personal communication device ([0015] “control device 16 may be a tablet or other mobile device”) is command for maneuvering a vehicle and/or trailer attached to the vehicle ([0022] “Accelerometer readings available on the smart device 16 are measured and sent to the ECU [] as part of a steering input signal 26D.” “The desired vehicle action 28 is movement of the trailer 11 in a certain direction and a certain amount”.  It would have been obvious to modify Snyder with the adaption of vehicular noise filtering to a remote controlled vehicle trailer combination in order to ensure that a user that is remotely controlling a vehicle trailer combination may not have her gestures misinterpreted due to measurable deviations from her intentions due to the motion of the vehicle trailer combination.


As per claim 8, Snyder teaches the method of claim 7, wherein the motion of the personal communication device is a first gesture command applied upon the personal communication device by an individual who is located in one of the vehicle e (50, Fig. 1, [0038] “The sensor module 106 may transmit signals to the controller 102 indicating a detected condition, event, and/or user input.” “The sensor module 106 may be located anywhere relative to the marine vessel, such as [] within a mobile media device 50” and [0066] “the sensor module 106 may be built-in to the user’s mobile media device 50 (e.g., phone, tablet, laptop)” See Fig. 1 – user is located on the vehicle).  Snyder does not explicitly disclose that the individual may be located in the trailer, however as a vehicle system the rearrangement of position of the user seeking to move said system would constitute the rearrangement of parts which would have no new or unexpected results (MPEP 2144.04 (VI)(C)).  It would have been obvious to modify Snyder with locating the user on the moving trailer in order to allow a user backing a trailer, such as one inclusive of a boat to back the trailer into the water without encountering vexing logistical issues. 

As per claim 9, Snyder teaches the method of claim 8, wherein eliminating the motion interference comprises one of subtracting a first angular deviation from a second angular deviation or adding the first angular deviation to the second angular deviation, the first angular deviation based on the motion interference and the second angular deviation based on the motion of the personal communication device ([0098] “detecting the movement and/or orientation (e.g., rotational position[] angle)”  “in order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user.”  Although the mathematical operations of subtraction or addition are not explicitly disclosed by Snyder, the utilization of operations were implicit to one having ordinary skill in the art reviewing the reference or would have been considered well-known as means for removing untended influence of measured data from other data.).  

As per claim 10, Snyder teaches the method of claim 8, wherein the motion of the vehicle simulates one of the first gesture command or a second gesture command applied to the personal communication device ([0098] “In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user.”).  

As per claim 11, Snyder teaches the method of claim 10, the first gesture command is directed at moving the vehicle and/or the trailer in a first direction and the second gesture command is directed at moving the vehicle and/or the trailer in a second direction ([0080] “the user could rotate and/or gesture with the smart watch to cause the display to pan up , down, left, and/or right.  In some embodiments, the smartwatch’s orientation sensor may be used to control other marine devices 104.  For example, the controller 102 may use the data output from the orientation sensor of the smart watch to conveniently steer and/or control a trolling motor”  -it is implied that the range of commands may be applied to the steering system in a number of directions or combinations thereof as interpreted by the sensing means.).

As per claim 12, Snyder teaches the method of claim 8, where the personal communication device may be a tablet ([0051]).  Snyder does not explicitly disclose that the first gesture command is based on the individual placing a left thumb and a right thumb on a display screen of the personal communication device and one of moving or tilting the personal communication device.  However, Herzog teaches the moving or tilting of the personal communication device to generate a control command ([0022] “tilting the device 16 can be used to provide a steering input 26D”).  It was well-known that a tablet may be held with both user thumbs on the screen of said device.  It would have been obvious to modify Snyder with the ability for a user to hold a tablet with both thumbs on a display screen to allow for a secure grip on the device and to allow activation of the screen while being held.

As per claim 13, Snyder teaches the method of claim 12, further comprising: 
detecting a location of the personal communication device in the vehicle ([0089] “The location data may describe the approximate position of the marine vessel 10, mobile media device 50, and/or user” and “The controller 102 may signal the one or more marine devices 104 differently based on the location” Also [0096] “the fuzzy sets may be determined by the controller 102, such as dynamically and/or based on various factors (e.g., user position[]).” [0131] “the controller 102 may recognize if a user is just walking by the sensor module 106 or if the user is simply adjusting positions (e.g., due to motion of the marine vessel 10).”).  Snyder does not explicitly disclose determining that the individual is located in the trailer attached to the vehicle based on detecting the location of the personal communication device in a corresponding one of the vehicle or the trailer attached to the vehicle.  However, considering a vehicle/trailer system as being a vehicle system, the determination of trailer or vehicle seems to be akin to a position within a single vehicle system which is not differentiable from the subject matter disclosed in Snyder (See [0002] “a user may need to maintain hand control of a steering wheel, fishing rod, trolling motor, etc., which may make it difficult to otherwise operate marine equipment using conventional button to touchscreen-based user input” which indicates the range of position and station within the vehicle that Snyder seeks to serve via the disclosed invention.


As per claim 14, Snyder teaches a vehicle maneuvering system comprising: 
a sensor configured to sense a motion of a vehicle and/or a trailer attached to the vehicle ([0098] “the system may include one or more sensors, such as three-axis sensors (e.g., 3D accelerometer, gyroscope, gimbal, compass, altimeter), for detecting the movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel in three-dimensional space with respect to the Earth based on gravity, etc.”); 
a computing device communicatively coupled to the sensor, the personal communication device comprising ([0098] “As described herein, the system 100 may filter out unintended motion detected by the sensor module 106,”): 
a memory that stores computer-executable instructions ([0165] “The computing system 450 may include a central processing unit (CPU), a system memory” and [0161] “The various technologies described herein may be implemented in general context of computer-executable instructions”); and 
a processor configured to access the memory and execute the computer- executable instructions to at least ([0165] “The computing system 450 may include a central processing unit (CPU)”) : 

identify a motion of the personal communication device for maneuvering the vehicle and/or the trailer attached to the vehicle(50, Fig. 1, [0038] “The sensor module 106 may transmit signals to the controller 102 indicating a detected condition, event, and/or user input.  The sensory module 106 may include various sensors for detecting conditions, events, and/or user inputs.”  “[E]xamples of sensors that may be part of the sensor module 106 include [] three-axis sensors [] navigational sensors, position sensors []” “The sensor module 106 may be located anywhere relative to the marine vessel, such as [] within a mobile media device 50” and [0066] “the sensor module 106 may be built-in to the user’s mobile media device 50 (e.g., phone, tablet, laptop)”, See Fig. 1- user is located on the vehicle); 

determine a motion of the vehicle and/or the trailer based on a sensor signal received from the sensor ([0098] “the system may include one or more sensors, such as three-axis sensors (e.g., 3D accelerometer, gyroscope, gimbal, compass, altimeter), for detecting the movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel in three-dimensional space with respect to the Earth based on gravity, etc.”); and 

maneuver the vehicle, based on eliminating a motion interference caused by the motion of the vehicle and/or the trailer upon the motion of the personal communication device ([0098] “the system 100 may filter out unintended motion detected by the sensor module 106.” “This motion of the marine vessel 10 may cause corresponding motion of the user, which may be detected as a change in orientation by the sensor module 106.  In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user” [0034] “a user input assembly (e.g., mobile media device 50) for accepting user actions, and/or one or more marine devices (e.g., propulsion system 110 used for propulsion and /or steering, sonar system 120” [0078] “the system 100 of the controller 102 and sensor module 106 may control any marine device 104.  [] In some embodiments, steering of the marine vessel 10 via the trolling motor assembly 20 and/or propulsion system 110 may be accomplished using the orientation sensor of the sensor module” See Also, claim 17 “determine desired action is no action based on the identified one or more gestures being unintended commands”, Also See generally [0071]).  

Snyder further contemplates that the mobile media or smart device may carry out the limitations supra   ([0042] “the sensor module 106 may be built-in to a mobile media or smart device, which senses, processes, and/or interprets a user input locally to determine what signal to send to the remote MFD, built-in to the marine vessel 10, which then uses a communication bus or integration hub to transmit a control signal to the marine device 104” in some embodiments the signal sent to the marine device may be one “indicating how the marine device should operate and/or what actions the marine device 104 should take” [0041]).


Snyder does not explicitly disclose that the vehicle system is a vehicle and/or a trailer attached to the vehicle.  .  However, in a related invention, Herzog teaches the motion of the personal communication device ([0015] “control device 16 may be a tablet or other mobile device”) is a first gesture command for maneuvering a trailer attached to the vehicle ([0022] “Accelerometer readings available on the smart device 16 are measured and sent to the ECU [] as part of a steering input signal 26D.” “The desired vehicle action 28 is movement of the trailer 11 in a certain direction and a certain amount”.  It would have been obvious to modify Snyder with the adaption of vehicular noise filtering to a remote controlled vehicle trailer combination in order to ensure that a user that is remotely controlling a vehicle trailer combination may not have her gestures misinterpreted due to measurable deviations from her intentions due to the motion of the vehicle trailer combination.


As per claim 15, Snyder teaches the vehicle maneuvering system of claim 14, wherein eliminating the motion interference comprises one of subtracting a first angular deviation from a second angular deviation or adding the first angular deviation to the second angular deviation, the first angular deviation based on the sensor signal and the second angular deviation based on the motion of the personal communication device  ([0098] “detecting the movement and/or orientation (e.g., rotational position[] angle)”  “in order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user.”  Although the mathematical operations of subtraction or addition are not explicitly disclosed by Snyder, the utilization of operations were implicit to one having ordinary skill in the art reviewing the reference or would have been considered well-known as means for removing untended influence of measured data from other data.)  

As per claim 16, Snyder teaches the vehicle maneuvering system of claim 14, wherein the motion of the vehicle and/or the trailer comprises a tilting of a chassis of the vehicle ([0098] “the system may include one or more sensors [] for detecting movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel” – chassis is interpreted as the fixed hull of the marine vessel), a tilting of a part in the vehicle vehicle ([0098] “the system may include one or more sensors [] for detecting movement and/or orientation (e.g., rotational position, tilt, angle) of the marine vessel”), a vibration in the vehicle ([0129] “vibration sensor (e.g., accelerometer, microphone, seismometer”), and/or a change in speed of the vehicle ([0098] “the system may include one or more sensors [] for detecting movement [] of the marine vessel”).    Snyder does not explicitly disclose each of the above limitations as applicable to the vehicle and trailer or the trailer individually.  However, considering a vehicle/trailer system as being a vehicle system, the determination of trailer or vehicle seems to be akin to a position within a single vehicle system which is not differentiable from the subject matter disclosed in Snyder (See [0002] “a user may need to maintain hand control of a steering wheel, fishing rod, trolling motor, etc., which may make it difficult to otherwise operate marine equipment using conventional button to touchscreen-based user input” which indicates the range of position and station within the vehicle that Snyder seeks to serve via the disclosed invention.


As per claim 17, Snyder teaches the vehicle maneuvering system of claim 16, wherein the motion of the personal communication device comprises a first gesture command ([0038] “various sensors for detecting conditions, events, and/or user input.” [0039] Some non-limiting examples of user inputs include [] direction or orientation of an FOB, a mobile media device 50, and/or a sensor module 106 located in the user’s hand or worn on the body”), that the personal communication device is configured to receive the first gesture command interpret the first gesture command, and cooperate with a vehicle controller in the vehicle to execute the first gesture command.  
 ([0042] “the sensor module 106 may be built-in to a mobile media or smart device, which senses, processes, and/or interprets a user input locally to determine what signal to send to the remote MFD, built-in to the marine vessel 10, which then uses a communication bus or integration hub to transmit a control signal to the marine device 104” in some embodiments the signal sent to the marine device may be one “indicating how the marine device should operate and/or what actions the marine device 104 should take” [0041]).


As per claim 18, Snyder teaches the vehicle maneuvering system of claim 17, wherein the motion of the vehicle and/or the trailer simulates one of the first gesture command or a second gesture command applied to the personal communication device ([0098] “In order to prevent unintended gestures or commands detected in response to user position changes detected by the sensor module 106, the controller 102 may track the motion data of the marine vessel 10 and apply one or more filters to the change in orientation data from the sensor module 106 to correct for orientation changes caused by the marine vessel 10 versus orientation changes intended by the user.”) 
 
As per claim 19, Snyder teaches the vehicle maneuvering system of claim 18, wherein the first gesture command is directed at moving the vehicle and/or the trailer in a first direction and the second gesture command is directed at moving the vehicle and/or the trailer in a second direction ([0080] “the user could rotate and/or gesture with the smart watch to cause the display to pan up , down, left, and/or right.  In some embodiments, the smartwatch’s orientation sensor may be used to control other marine devices 104.  For example, the controller 102 may use the data output from the orientation sensor of the smart watch to conveniently steer and/or control a trolling motor”  -it is implied that the range of commands may be applied to the steering system in a number of directions or combinations thereof as interpreted by the sensing means.).  

As per claim 20, Snyder teaches the vehicle maneuvering system of claim 14, wherein the sensor is one of a speed sensor ([0156] “speed sensor”), an accelerometer, a wheel sensor ([0156] “paddle wheel speed sensor”), a trailer angle sensor, or an imaging device ([0042] “sensor module 106 may include a camera and/or other optical or visual sensor”).  Snyder does not explicitly disclose a trailer angle sensor.  However, in a related invention, Herzog teaches sensing the hitch angle ([0028] “the hitch angle 40 can be calculated using a camera for the sensor 26 and a predetermined distinct marking”).  It would have been obvious to modify Snyder to include a hitch angle sensor when the control system is integrated into an articulating vehicle system where the angle between forward and aft portions are requisite for proper control in order to avoid catastrophic failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663